DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 08/16/2022.
Claims 1, 6-8, 15 are amended.
Claims 4, 11, 16 are canceled.
Claims 1-3, 5-10, 12-15 and 17-20 are allowed.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Andy Schofield, Reg. No. 75,292, on 09/09/2022.
The application has been amended as follows: 
In ‘Claims’:
Claims 1-3 remain same as submitted.
Claim 4 remain canceled.
Claims 5-10 remain same as submitted.
Claim 11 remain canceled.
Claims 12-14 remain same as submitted.

15 (Currently Amended) A system, comprising: 
	a memory sub-system that includes a plurality of memory planes, each of the memory planes comprising a plurality of sub-sets of memory blocks that are physically arranged such that: 
		a first sub-set of memory blocks within a first memory plane is located in a same physical position within the first memory plane as a first sub-set of memory blocks within a second memory plane; and 
		a third sub-set of memory blocks within the first memory plane is located in a same physical position within the first memory plane as a fourth sub-set of memory blocks within the second memory plane; and 
		a processor coupled to the memory device, the processor to perform operations comprising: 
		writing first data comprising a first portion of a redundant array of independent NAND (RAIN) stripe to the first sub-set of memory blocks within the first memory plane; 
		writing second data comprising a second portion of the RAIN stripe to the first sub-set of memory blocks within the second memory plane; 
		writing third data comprising a first portion of a different RAIN stripe to the third sub-set of memory blocks; and 
		writing fourth data comprising a second portion of the different RAIN stripe to the fourth sub-set of memory blocks, wherein the third data and the fourth data are written to a RAIN stripe that is different than the RAIN stripe to which the first data and the second data are written.

Claim 16 remain canceled.

17. (Currently Amended) The system of claim 15, wherein the third sub-set of memory blocks is located in a same physical position within the first memory plane as the fourth sub-set of memory blocks is located within the second memory plane.

18 (Currently Amended) The system of claim 15, wherein the processor is to further perform operations comprising causing performance of a data recovery operation using the first data or the second data, or both.

19. (Currently Amended) The system of claim 15, wherein the processor is to further perform operations comprising causing performance of a data recovery operation responsive to a determination that that a failure involving host data written to the plurality of sub-sets of memory blocks has occurred.

Claim 20 remains same as submitted.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “the first memory plane and the second memory plane are configured to store a portion of a first redundant array of independent NAND (RAIN) stripe and wherein the method further comprises: writing, to a first sub-set of memory blocks of a third memory plane associated with the memory device, third data corresponding to recovery of a different uncorrectable error; and writing, to a first sub-set of memory blocks of a fourth memory plane associated with the memory device, second data corresponding to recovery of the different uncorrectable error, wherein: a relative physical location of the first sub-set of memory blocks of the third memory plane and a relative physical location of the first sub-set of memory blocks of the fourth memory plane are a same relative physical location with respect to the third memory plane and the fourth memory plane, and the third memory plane and the fourth memory plane are configured to store a portion of a second RAIN stripe.”  The closest prior art cited by the examiner is Guo et al. (PG Pub. 2016/0,283,143 A1) [hereafter Guo].  Guo teaches writing recovery data for sub-set of memory blocks for each of the memory planes and placing each of the sub-set of memory blocks in the same relative physical locations of the sub-bet of memory blocks of the memory planes.  However, Guo nor other references cited by the examiner fail to disclose the above noted features of the claim.

	Claims 7 and 15 are an apparatus claim and a system claim respectively that recite similar features of claim 1 found allowable by the examiner and are allowable for the similar reasons.

	Claims 2, 3, 5, 6, 8-10, 12-14, 17-20 depend either directly or indirectly on claim 1, 7 or 15 and are allowable as a result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2019/0,163,764 A1 discloses NAND flash memory system that uses page stripes and grouping them into a block stripes to write data to a flash memory module having multiple memory planes in RAID scheme.
US Pat. 9,443,616 B2 discloses SSDs with RASIE configuration to protect data from memory block failures, wherein a RASIE stripe may be comprised of memory blocks from different memory dies/planes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        September 9, 2022